t c memo united_states tax_court the community law firm inc petitioner v commissioner of internal revenue respondent docket no 18478-17l filed date atyria s clark for petitioner cassidy b collins and katherine holmes ankeny for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs issued the levy notice to assist in collecting petitioner’s unpaid employment_tax liabilities respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached declarations and exhibits see rule b petitioner had its principal_place_of_business in california when it petitioned this court petitioner filed form sec_941 employer’s quarterly federal tax_return re- porting payroll_taxes due for the quarters ending june september and de- cember but it did not pay the taxes shown as due as of date petitioner’s aggregate outstanding liability for those three quarters was about dollar_figure on date the irs served a levy notice on petitioner in an effort to collect the unpaid liabilities and petitioner timely requested a cdp hearing in its hearing request petitioner checked the boxes installment_agreement and offer_in_compromise petitioner explained that it disputed the levy action because there are collection alternatives available including an installment agreement or an offer-in-compromise oic petitioner requested that a previous installment_agreement on which it had defaulted be reinstated petitioner did not indicate an intention to challenge its underlying liability for any quarter in question after receiving petitioner’s case a settlement officer so from the irs ap- peals office confirmed that the liabilities in question had been properly assessed and that all other requirements of applicable law and administrative procedure had been met the so discovered that petitioner was not current in its federal tax ob- ligations having failed to file employment_tax returns for the five calendar quarters subsequent to the quarters at issue the so scheduled a telephone cdp hearing for date the so in- formed petitioner that in order for her to consider a collection alternative peti- tioner must provide a completed form 433-b collection information state- ment for businesses signed copies of delinquent form sec_941 for all quarters from date to date and form_656 offer in compro- mise petitioner submitted none of these documents and did not otherwise communicate with the so before the hearing petitioner’s representative failed to call in for the cdp hearing on date that same day the so sent petitioner a second letter requesting the financial information she had requested previously the so extended to july the deadline for submitting that information on date petitioner sent the so a fax requesting that the irs reinstate the installment_agreement on which petitioner had defaulted but it provided no financial information to support that request and no evidence that it had filed the delinquent employment_tax returns the so concluded that she could not consider reinstating the prior installment_agreement because petitioner was not in compliance with its ongoing tax obligations and because it had not provided the necessary financial information the so accordingly closed the case and on date issued petitioner a notice_of_determination sustaining the pro- posed levy petitioner timely sought review in this court a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the tax- payer’s underlying tax_liability is properly at issue we review the irs’ determina- tion de novo 114_tc_176 where as here the taxpayer’s underlying liability is not before us we review the irs decision for abuse_of_discretion only see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a- f3 proced admin regs abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 and aff’g in part vacating in part decisions in related cases c analysis in deciding whether the so abused her discretion in sustaining the proposed collection action we consider whether she properly verified that the require- ments of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record estab- lishes that the so properly discharged all of her responsibilities under sec_6330 a taxpayer may raise at a cdp hearing relevant issues relating to the collec- tion action and may make offers of collection alternatives see sec_6330 and iii this right however carries with it certain obligations on the taxpayer’s part as provided in the regulations t axpayers will be expected to provide all relevant information requested by the appeals officer including financial statements for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs in its hearing request petitioner indicated its desire for a collection alterna- tive specifically reinstatement of a prior installment_agreement on which it had defaulted sec_6159 authorizes the commissioner to enter into an installment_agreement if he determines that it will facilitate full or partial collection of a tax- payer’s unpaid liability see thompson t c pincite subject_to exceptions not relevant here the decision to accept or reject an installment_agreement lies within the commissioner’s discretion see sec_301_6159-1 c i proced admin regs see also rebuck v commissioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir in reviewing the so’s determination we do not independently evaluate what would be an acceptable collection alternative thompson t c pincite murphy t c pincite lipson v commissioner tcmemo_2012_252 104_tcm_262 rather our review is limited to determining whether the so abused her discretion that is whether her decision to reject the taxpayer’s proposal wa sec_2in its hearing request petitioner also indicated a desire for an oic but it did not submit a completed form_656 or otherwise pursue an oic in its communi- cations with the so there is no abuse_of_discretion when appeals fails to con- sider an offer-in-compromise when a form_656 was not submitted gentile v commissioner tcmemo_2013_175 106_tcm_75 aff’d 592_fedappx_824 11th cir arbitrary capricious or without sound basis in fact or law thompson t c pincite murphy t c pincite although petitioner indicated a desire for an installment_agreement it did not provide the so with any financial or other information that would justify granting its request petitioner failed to participate in the cdp hearing and failed to participate meaningfully in the overall administrative process the so gave petitioner ample time to submit the required_documentation and did not abuse her discretion by closing this case when she did we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain collection action where the taxpayer has failed after being given sufficient opportunities to supply the required forms and information see huntress v commissioner tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_241 94_tcm_209 roman v commissioner tcmemo_2004_20 87_tcm_835 in any event irs records show that petitioner was not current in its tax fil- ing obligations for at least five calendar quarters subsequent to the quarters at issue when the so made her determination the so could properly have rejected 3petitioner contends that a dispute of material fact exists as to whether it was current in its filing obligations when the notice_of_determination was issued continued a collection alternative on this ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the proposed collection action d sec_6673 penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure w henever it appears to the tax_court that a taxpayer has instituted or maintained a proceeding primarily for delay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruh- wiler v commissioner tcmemo_2016_18 111_tcm_1071 petitioner was before this court in a previous cdp case community law firm inc v commissioner t c dkt no 11498-14sl date bench continued the irs transcript of petitioner’s account shows no return posted for the calendar quarters ending date through date petitioner asserts that it requested extensions of time to file those returns but it cites no record evidence to support that assertion it has not shown a genuine dispute of a material fact see rule d sundstrand corp t c pincite opinion in that case as in this case we sustained the so’s determination because petitioner had failed to provide any financial information in support of a collection alternative and otherwise failed to engage in the administrative review process ibid petitioner is a law firm we presume that its principals are conscious of their federal tax obligations and their responsibility to participate meaningfully in administrative proceedings they have commenced petitioner’s track record in this court suggests that it may be invoking the cdp process primarily for delay see sec_6673 wasting the resources both of the government and this court petitioner is warned that it may face penalties if it continues to do this to implement the foregoing an appropriate order and decision will be entered for respondent 4respondent represents petitioner has initiated another cdp hearing for form_941 liabilities for the quarter ended date the quarter imme- diately preceding the three calendar quarters at issue here
